



Exhibit 10.1


 












































REXNORD CORPORATION


EXECUTIVE SEVERANCE PLAN


Effective May 18, 2016




1



--------------------------------------------------------------------------------






Table of Contents


 
 
 
Page
 
 
 
 
ARTICLE 1
 
Purpose of the Plan
1


 
 
 
 
ARTICLE 2
 
Definitions
1


2.1


 
Base Salary
1


2.2


 
Board
1


2.3


 
Cause
1


2.4


 
CIC Plan
1


2.5


 
Code
1


2.6


 
Company
1


2.7


 
Disability
1


2.8


 
Eligible Executive
1


2.9


 
Employer
1


2.10


 
Executive
1


2.11


 
Plan
1


2.12


 
Plan Administrator
2


2.13


 
Qualifying Termination
2


2.14


 
Severance Pay
2


2.15


 
Subsidized COBRA
2


 
 
 
 
ARTICLE 3
 
Eligibility for Participation
2


 
 
 
 
ARTICLE 4
 
Benefits
2


4.1


 
Eligibility for Benefits
2


4.2


 
Severance Payment
2


4.3


 
Subsidized COBRA Coverage
2


4.4


 
No Accelerated Vesting
2


4.5


 
Death of Executive
2


4.6


 
Compliance with Code Section 409A
2


4.7


 
No Duplication of Benefits
3


 
 
 
 
ARTICLE 5
 
Conditions for Payment and Right to Terminate Severance Benefits
3


5.1


 
Conditions for Payment of Benefits
3


5.2


 
Right to Terminate Severance Benefits
3


5.3


 
Clawback
3


 
 
 
 
ARTICLE 6
 
Executive Covenants
4


6.1


 
Reasonableness of Restrictions
4


6.2


 
Restricted Services Obligation
4


6.3


 
Customer Non-Solicitation
4


6.4


 
Non-Solicitation of Employees
4


6.5


 
Non-Disparagement
4


6.6


 
Non-Disclosure of Confidential Information
4


6.7


 
Return of Company Property
5


6.8


 
Injunctive Relief
5


 
 
 
 
 
 
 
 
 
 
 
 



i



--------------------------------------------------------------------------------





 
 
Table of Contents
(continued)
 
 
 
 
Page
ARTICLE 7
 
General Rules
5


7.1


 
Right to Withhold Taxes
5


7.2


 
Assignment
5


7.3


 
Unfunded Plan
5


7.4


 
Code Section 409A
5


7.5


 
Governing Laws; Other Obligations
6


 
 
 
 
ARTICLE 8
 
Amendment and Termination
6


 
 
 
 
ARTICLE 9
 
Administration
6


9.1


 
Powers and Duties
6


9.2


 
Finality of Action
6


9.3


 
Claim Procedure
6







ii



--------------------------------------------------------------------------------






Rexnord Corporation
Executive Severance Plan




Article 1
Purpose of the Plan


The Rexnord Corporation Executive Severance Plan (the “Plan”) outlines certain
benefits available to eligible Executives whose employment with the Company is
involuntarily terminated under the conditions described below. The purpose of
the Plan is to financially assist eligible Executives with their transitions
following certain involuntary terminations of employment and to resolve any
potential claims arising out of employment, including termination of employment.


Article 2
Definitions


As used in the Plan, the following words and phrases shall have the following
respective meanings:


2.1    Base Salary means an Eligible Executive’s annual base salary in effect on
the date of his or her Qualifying Termination.


2.2    Board means the Board of Directors of the Company.


2.3    Cause means any of the following:
(a)
An Executive’s willful and continued failure to perform substantially his or her
duties owed to the Employer after a written demand for substantial performance
is delivered to the Executive specifically identifying the nature of such
unacceptable performance and is not cured by the Executive within a reasonable
period, not to exceed 30 days;



(b)
An Executive is convicted of (or pleads guilty or no contest to) a felony or any
crime involving moral turpitude;



(c)
An Executive has engaged in conduct that constitutes gross misconduct in the
performance of his or her employment duties; or



(d)
An Executive's breach of any representation, warranty or covenant under this
Plan, an award agreement or an employment agreement or other agreement or
arrangement with an Employer.



An act or omission by an Executive shall not be “willful” if conducted in good
faith and with the Executive’s reasonable belief that such conduct is in the
best interests of the Employer.


2.4    CIC Plan means the Rexnord Corporation Executive Change in Control Plan.
 
2.5    Code means the Internal Revenue Code of 1986, as amended.


2.6    Company means Rexnord Corporation.


2.7    Disability means disability as defined under the Employer's then-current
long term disability insurance plan in which the Executive participates.


2.8    Eligible Executive is defined in Section 4.1 of this Plan.


2.9    Employer means Rexnord Corporation or any of its subsidiaries that
employs an Eligible Executive on the applicable date.


2.10    Executive means the Company's officers as designated in accordance with
Rule 16a-1(f) under the Securities Exchange Act of 1934, members of the
Company's Executive Council and any other executive, officer or key employee of
an Employer designed by the Chief Executive Officer of the Company as eligible
to participate in the Plan.


2.11    Plan means this Rexnord Corporation Executive Severance Plan.


1



--------------------------------------------------------------------------------





2.12    Plan Administrator means the Compensation Committee of the Board or such
other person or committee appointed from time to time by the Plan Administrator
to administer the Plan.


2.13    Qualifying Termination means a termination of an Executive's employment
with all Employers prior to his or her attainment of age 65 (i) involuntarily by
the Company without Cause (and other than due to his or her death or Disability)
and (ii) other than during a Protection Period as defined in the CIC Plan.


2.14    Severance Pay is defined in Section 4.2 of the Plan.


2.15    Subsidized COBRA is defined in Section 4.3 of the Plan.


Article 3
Eligibility for participation


All Executives are eligible to participate in the Plan.


Article 4
Benefits


4.1    Eligibility for Benefits. An Executive (i) whose employment with the
Employer ends due to a Qualifying Termination and (ii) who satisfies the
"Conditions for Payment of Benefits" set forth in Article 5 below (an "Eligible
Executive") shall be eligible for the benefits described in this Article 4. For
avoidance of doubt, an Executive shall not be eligible to receive the benefits
under the Plan if the Company, in its sole discretion, determines that the
Executive’s employment is terminated due to a resignation or voluntary
termination of employment, due to the Executive's death or Disability, for Cause
or for any reason other than a Qualifying Termination.


4.2    Severance Payment. An Eligible Executive shall receive severance pay
equal to the Eligible Executive's Base Salary ("Severance Pay"). The Severance
Pay will be paid in equal bi-weekly payroll installments over a period of 12
months. Each installment payment under this Section 4.2 shall be treated as a
separate payment within the meaning of Code Section 409A.


4.3    Subsidized COBRA Coverage. Subject to the Eligible Executive’s continued
co-payment of premiums, an Eligible Executive may continue participation for 12
months in the medical, dental and vision benefits under the Company’s health
benefits plan which covers the Eligible Executive (and his or her eligible
dependents) upon the same terms and conditions (except for the requirement of
the Eligible Executive’s continued employment) in effect for active employees of
the Employer ("Subsidized COBRA"). In the event the Eligible Executive obtains
other employment that offers substantially similar or more favorable medical
benefits, such continuation of Subsidized COBRA coverage by the Employer under
this subsection shall immediately cease. The continuation of health benefits
under this Section shall reduce the period of coverage and count against the
Eligible Executive’s right to healthcare continuation benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended. ("COBRA")


4.4    No Accelerated Vesting. All of an Eligible Executive's unvested options
and long-term incentive awards granted to the Executive through the date of
termination shall vest or be forfeited, and any such vested awards granted as
stock options shall be exercisable, in accordance with the terms and conditions
set forth in such awards or the plans governing such awards.


4.5    Death of Executive. In the event of an Eligible Executive's death prior
to receipt of all Severance Pay, the balance of such benefits shall be paid in a
lump sum to the Eligible Executive’s spouse, if any, or if none, to the Eligible
Executive's estate.


4.6    Compliance with Code Section 409A. Notwithstanding the foregoing or any
provision of the Plan to the contrary, to the extent that the Severance Pay
hereunder constitutes a "deferral of compensation" under a "nonqualified
deferred compensation plan" under Code Section 409A and regulations thereunder,
the following provisions shall apply:
(a)
If such Severance Pay is payable on account of an Executive’s “involuntary
separation from service” as defined in Treasury Regulation Section 1.409A-1(n)
(an "Involuntary Separation from Service"), the Executive shall receive such
amount of his or her Severance Pay during the 6-month period immediately
following the date of termination as equals the lesser of: (x) such Severance
Pay amount due Executive under Section 4.2 during such 6-month period or (y) two
multiplied by the compensation limit in effect under Section 401(a)(17) of the
Code for the calendar year in which the date of termination occurs and as
otherwise provided under Treasury Regulation Section 1.409A-1(b)(9)(iii) and
shall be entitled to such of his or her Severance Pay benefits as satisfy the
exception under Treasury Regulation Section 1.409A-1(b)(9)(v) (the “Limitation
Amount”).



2



--------------------------------------------------------------------------------







(b)
To the extent that, upon such Involuntary Separation from Service, the amount of
Severance Pay that would have been payable to the Executive during the 6-month
period following the last day of his or her employment exceeds the Limitation
Amount, such excess shall be paid on the first regular bi-weekly payroll date
following the expiration of such 6-month period.



(c)
If the Company reasonably determines that such employment termination is not an
Involuntary Separation from Service, all Severance Pay that would have been
payable to the Executive under the Plan during the 6-month period immediately
following the date of termination, but for such determination, shall be paid on
the first regular bi-weekly payroll date immediately following the expiration of
such 6-month period following the date of termination.



(d)
Any Severance Pay payments that are postponed shall accrue interest at an annual
rate (compounded monthly) equal to the short-term applicable federal rate (as in
effect under Section 1274(d) of the Code on the last day of the Executive’s
employment) plus 100 basis points, which interest shall be paid on the first
regular bi-weekly payroll date immediately following the expiration of the
6-month period following the date of termination.



4.7    No Duplication of Benefits. Notwithstanding the provisions of Article 4
or any other provision of the Plan to the contrary, any benefits provided under
this Plan to an Eligible Executive shall be in lieu of any termination or
severance payments or benefits for which such Executive may be eligible under
any plan of or agreement or arrangement with an Employer, including but not
limited to benefits under the Rexnord LLC Severance Pay Plan. For avoidance of
doubt, upon a Qualifying Termination, an Executive shall only be entitled to
Severance Pay and Subsidized COBRA under this Plan and shall not be entitled to
severance benefits, change in control benefits or subsidized COBRA under another
plan of or arrangement with an Employer.


Article 5
Conditions for Payment and right to Terminate
Severance Benefits


5.1    Conditions for Payment of Benefits. An Executive who has a Qualifying
Termination will not be eligible for Severance Pay or Subsidized COBRA unless
the Company determines that the Executive has satisfied all of the following
conditions:


(a)
Consent to and compliance with the "Executive Covenants" in Article 6 below;



(b)
Delivery, within 21 days after presentation thereof by the Company to the
Executive, to the Company of an executed Agreement and general release (the
“General Release”) in the form determined by the Company and which may be
revised by the Company in its sole discretion; and



(c)
Delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.



Notwithstanding the due date of any benefits or payments under Article 4, any
amounts due following a Qualifying Termination under the Plan shall not be
payable until after the expiration of any statutory revocation period applicable
to the General Release without Executive having revoked such General Release
which must occur by the 53rd day after the Executive’s termination of employment
(the “Release Condition”) and any such amounts shall commence on the later of
the applicable due date or five (5) business days after the Release Condition is
satisfied, provided that, if the 60-day period following termination of
employment spans two calendar years, then any payments and benefits subject to
Code Section 409A shall commence on the later of the applicable due date or on a
date during that portion of such 60-day period occurring in the calendar year
following the year of termination of employment, provided that the Release
Condition is satisfied.


5.2    Right to Terminate Severance Benefits. Notwithstanding anything in this
Plan to the contrary, the Company shall have the right to terminate the benefits
payable under this Plan at any time in the event that the Company determines
that a former Executive receiving benefits under this Plan has breached any of
the terms and conditions set forth in any agreement executed by the former
Executive as a condition to receiving benefits under the Plan, including, but
not limited to, the General Release, or violation of any non-disclosure,
non-competition or non-solicitation or provisions contained in such other plans
or agreements.
5.3    Clawback. The benefits under this Plan are subject to the terms of the
Company's or any other Employer's recoupment, clawback or similar policies as
may be in effect from time to time, as well as any similar provisions of
applicable law, any of which could in certain circumstances require repayment or
forfeiture of any cash or other property received under this Plan.








3



--------------------------------------------------------------------------------





Article 6
Executive Covenants


6.1    Reasonableness of Restrictions. Each Executive shall acknowledge that he
or she has had and will continue to have access to Confidential Information (as
defined below), that such Confidential Information is of economic value to the
Employer, that such Confidential Information would be of value to a competitor
of the Employer in competing against the Employer, and that it would be unfair
for the Executive to exploit such Confidential Information for the Executive’s
personal benefit or for the benefit of a competitor. Each Executive shall
further acknowledge that he or she has had and/or will have an opportunity to
learn about, and develop relationships with, customers of the Employer and that
the Employer have a legitimate interest in protecting relationships with such
customers, and that it would be unfair for the Executive to exploit information
the Executive has learned about such customers and relationships that the
Executive has developed with such customers for the Executive’s personal benefit
or for the benefit of a competitor. The Executive further acknowledges that the
Employer currently markets and sells products and services to customers
throughout the world and that the Executive’s job duties have included and/or
will include contact with products that are marketed throughout the United
States or, for an Executive employed outside the United States, the country in
which the Executive is employed and that the Confidential Information to which
the Executive has had and/or and will have access to, and the Executive’s
customer knowledge and contacts and relationships, would be of value to a
competitor in competing against the Employer anywhere in the country in which
the Executive is employed. Accordingly, each Executive shall acknowledge that
the protections provided to the Employer in this Article 6 are reasonable and
necessary to protect the legitimate interests of the Employer and that abiding
by the Executive’s obligations under this Article 6 will not impose an undue
hardship on the Executive.


6.2    Restricted Services Obligation. For a period of two years following the
end, for whatever reason, of an Executive’s employment with the Employer, the
Executive shall agree not to directly or indirectly provide Restricted Services
to any Competitor respecting its operations in the country in which the
Executive was employed. For purposes of this Section, (i) “Restricted Services”
means services of any kind or character comparable to those the Executive
provided to the Employer during the one year period preceding the end of the
Executive’s employment with the Employer, and (ii) “Competitor” means any
business located in the country in which the Executive was employed that is
engaged in the development and/or sale of any product line or service offering
that is substantially similar (and thus competitive with) to a product line or
service offering sold by the Employer for which the Executive had direct
managerial responsibility during the last year of the term of the Executive’s
employment with the Employer. Notwithstanding the foregoing, this Section 6.2
shall not apply to an Executive whose principal place of employment with an
Employer is in the State of California.


6.3    Customer Non-Solicitation. For a period of two years following the end,
for whatever reason, of the Executive's employment with the Employer, the
Executive shall agree not to directly or indirectly attempt to sell or otherwise
provide to any Restricted Customer any goods, products or services of the type
or substantially similar to the type sold or otherwise provided by the Employer
(and thus competitive with such goods, products or services) for which the
Executive was employed during the twelve months prior to termination of the
Executive’s employment. For purposes of this Section 6.3, “Restricted Customer”
means any individual or entity (i) for whom/which the Employer provided goods,
products or services, and (ii) with whom/which the Executive was the primary
contact on behalf of the Company during the Executive’s last twelve months of
employment or about whom/which the Executive acquired non-public information
during the Executive’s last twelve months of employment that would be of benefit
to the Executive in selling or attempting to sell such goods, products or
services in competition with the Employer.


6.4    Non-Solicitation of Employees. During the term of the Executive’s
employment with the Employer and for a period of one year thereafter, the
Executive shall agree not to directly or indirectly encourage any employee of
the Employer with whom the Executive has worked to terminate his or her
employment with the Employer or solicit such an individual for employment
outside the Employer in a manner which would end or diminish that employee’s
services to the Employer.


6.5    Non-Disparagement. During the term of the Executive’s employment with the
Employer and thereafter in perpetuity, the Executive shall not knowingly
disparage, criticize, or otherwise make derogatory statements regarding the
Employer or any of its affiliates, successors, directors, officers, customers or
suppliers. During the term of the Executive’s employment with the Employer and
thereafter in perpetuity, none of the Company, Rexnord LLC, or any other
Employer nor any of their respective officers shall knowingly disparage,
criticize, or otherwise make derogatory statements regarding the Executive. The
restrictions of this Section 6.5 shall not apply to any statements that are made
truthfully in response to a subpoena or other compulsory legal process.


6.6    Non-Disclosure of Confidential Information.


(a)
The Executive shall maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose, publish or otherwise misappropriate, or
use for the Executive’s benefit or the benefit of any Person, or deliver to any
Person any Confidential Information (as defined herein) or trade secrets of the
Company. "Confidential Information" means any document, record, notebook,
computer program or similar repository of or containing,



4



--------------------------------------------------------------------------------





any confidential or proprietary information of or relating to the Employer,
including, without limitation, information with respect to the Employer’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment. Confidential
Information shall be defined to exclude information which is or becomes public
knowledge through no fault of the Executive, or which was known to the Executive
before the start of the Executive’s earliest relationship with the Employer, or
which is otherwise not subject to protection under applicable law. The
Executive’s obligations under this Section 6.6 shall apply for so long as the
Executive continues in the employment of the Employer and for two years
following the termination of such employment, for whatever reason, as to any
Confidential Information that does not constitute a trade secret under
applicable law. As to any Confidential Information that does constitute a trade
secret under applicable law, the Executive shall agree that the Executive's
obligations under this Section 6.6 shall apply for so long as the item qualifies
as a trade secret.


(b)
The Executive is advised that he or she may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made: (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and provided that
such disclosure is solely for the purpose of reporting or investigating a
suspected violation of the law, or (ii) in a complaint or other document filed
in a lawsuit or other proceeding, provided that such filing is made under seal.
Additionally, in the event the Executive files a lawsuit against the Employer
for retaliation by the Employer against the Executive for reporting a suspected
violation of law, the Executive has the right to provide trade secret
information to the Executive's attorney and use the trade secret information in
the court proceeding, although the Executive must file any document containing
the trade secret under seal and may do not disclose the trade secret, except
pursuant to court order.



6.7    Return of Company Property. All correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the Employer’s customers, business
plans, marketing strategies, products or processes, whether confidential or not,
is the property of the Company (the “Company Property”). Accordingly, upon the
Executive’s Termination of Employment for any reason, the Executive shall
promptly deliver to the Company all such Company Property, including any and all
copies of any such Company Property, and shall not make any notes of or relating
to any information contained in any such Company Property. The Executive may
respond to a lawful and valid subpoena or other legal process but shall give the
Company the earliest possible notice thereof, shall, as much in advance of the
return date as possible, make available to the Company and its counsel the
documents and other information sought and shall assist such counsel in
resisting or otherwise responding to such process.


6.8    Injunctive Relief. The Executive shall acknowledge that a breach of the
covenants contained in this Article 6 will cause irreparable damage to the
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive shall agree that, in the event of an
actual or threatened breach of any of the covenants contained in this Article 6,
in addition to any other remedy which may be available at law or in equity, the
Company shall be entitled to specific performance and injunctive relief. The
Company acknowledges that a breach of the Company’s covenant contained in
Section 6.5 will cause irreparable damage to the Executive, the exact amount of
which will be difficult or impossible to ascertain, and that the remedies at law
for any such breach will be inadequate. Accordingly, the Company agrees that, in
the event of an actual or threatened breach of the Company’s covenant contained
in Section 6.5, in addition to any other remedy which may be available at law or
in equity, the Executive shall be entitled to specific performance and
injunctive relief.


Article 7
General Rules


7.1    Right to Withhold Taxes. The Employer shall withhold such amounts from
payments under the Plan as it determines necessary to fulfill any country,
federal, state, or local wage or compensation withholding requirements.


7.2    Assignment. Benefits under the Plan may not be assigned.


7.3    Unfunded Plan. The Employer will make all payments under the Plan, and
pay all expenses of the Plan, from its general assets. Nothing contained in the
Plan shall give any eligible Executive any right, title or interest in any
property of the Employer.


7.4    Code Section 409A.  It is intended that any amounts payable under the
Plan shall comply with the provisions of Code Section 409A and the Treasury
Regulations relating thereto so as not to subject an Executive to the payment of
interest and tax penalty which may be imposed under Code Section 409A. In
furtherance of this interest, anything to the contrary herein notwithstanding,
no amounts shall be payable to an Eligible Executive before such time as such
payment fully complies with the


5



--------------------------------------------------------------------------------





provisions of Code Section 409A and, to the extent that any regulations or other
guidance issued under Code Section 409A after the date of this Agreement would
result in the Executive being subject to payment of interest and tax penalty
under Code Section 409A, the parties agree to amend this Agreement in order to
bring this Agreement into compliance with Code Section 409A. In addition, solely
for purposes of compliance with Code Section 409A, Qualifying Termination shall
not be deemed to have occurred for purposes of the Plan unless such termination
is also a separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h) (applying the 20% default post-separation limit thereunder))
as an employee and references to a “termination” or “termination of employment”
shall mean separation from service as an employee.


7.5    Governing Laws; Other Obligations. The provisions of the Plan shall be
construed, administered and enforced in accordance with the laws of the State of
Wisconsin and any applicable federal laws. The obligations and restrictions set
forth in this Plan are in addition to and not in lieu of any obligations or
restrictions imposed upon Executive under any other agreement or any other law
or statute including, but not limited to, any obligations Executive may owe
under any law governing trade secrets, any common law duty of loyalty, or any
fiduciary duty. No time or geographic restriction provided above shall affect
the availability or scope of protection afforded to the Compay's trade secrets.


Article 8
Amendment and Termination


The Compensation Committee may modify, amend, or terminate the Plan at any time
without prior notice, and the Company's Chief Executive Officer or Chief Human
Resources Officer may also amend or modify the plan to reflect administrative or
other changes that do not have a material effect on the amount of benefits
provided under the Plan. However, the Company will pay or continue to pay
benefits in accordance with the provisions of the Plan to the Executives whose
employment is terminated prior to any modification, amendment or termination of
the Plan.


Article 9
Administration


9.1    Powers and Duties. The Plan Administrator shall have sole authority and
discretion to administer and construe the terms of the Plan, subject to
applicable requirements of law. Without limiting the foregoing, the Plan
Administrator shall have power to:
(a)
Provide rules and regulations for the administration of the Plan and, from time
to time, to amend or supplement such rules and regulations;



(b)
Construe the Plan, which construction shall be final and binding;



(c)
Correct any defect, supply any omission, or reconcile any inconsistency in the
Plan in such manner and to such extent as it shall deem expedient to effect the
purpose of the Plan; and



(d)
Delegate to such other parties as are appropriate all or any part of the
responsibilities specifically required of the Plan Administrator under the terms
of the Plan.



No benefits shall be paid under the Plan unless the Plan Administrator, in its
sole discretion, determines that an Eligible Executive is entitled to such
benefits.


9.2    Finality of Action. Except as provided in Section 9.3, the acts and
determinations of the Compensation Committee and Company within the powers
conferred by the Plan shall be final and conclusive for all purposes of the
Plan.


9.3    Claim Procedure. An Executive who believes that he or she is entitled to
benefits under the Plan in an amount greater than what the Executive is
receiving or has received may file a claim within 12 months of his or her
termination of employment for such benefits by writing directly to the corporate
offices of the Company, located in Milwaukee, Wisconsin. Such claims shall be
referred to a person designated by the Company, who shall prepare an appropriate
written response.


Every claim that is filed timely shall be answered in writing stating whether
the claim is granted or denied. If the claim is denied, the reasons for denial
and reference to the relevant plan provisions shall be set forth in a written
notice to the claimant. Such notice shall also describe information necessary
for the claimant to perfect an appeal and include an explanation of the Plan’s
claim appeal procedure.


Within 90 days of notice that a claim is denied, the claimant may file a written
appeal to the Company, including any comments, statements or documents the
claimant may wish to provide. Appeals shall be considered by the Compensation
Committee or a


6



--------------------------------------------------------------------------------





committee of not less than three persons designated by the Compensation
Committee, none of whom shall be the person who responded to the initial claim.
In the event the claim is denied upon appeal, the Compensation Committee or its
designee shall set forth in writing the reasons for denial and the relevant
provisions of the Plan.


The Company shall comply with any reasonable written request from a claimant for
documents or information relevant to this claim prior to the filing of an
appeal.


* * *




7

